EXHIBIT 99.1 FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this“Amendment”) is entered into this 19 day of December, 2007, by and between SILICON VALLEY BANK (“Bank”) and CONCURRENT COMPUTER CORPORATION, a Delaware corporation (“Borrower”) whose address is 4375 River Green Parkway, Suite 100, Duluth, Georgia 30096. Recitals A. Bank and Borrower have entered into that certain Amended and Restated Loan and Security Agreement dated as of December 22, 2006, (as the same may from time to time be amended, modified, supplemented or restated, the “Loan Agreement”). B. Bank has extended credit to Borrower for the purposes permitted in the Loan Agreement. C. Borrower has requested that Bank amend the Loan Agreement to (i) extend the maturity date, and (ii)make certain other revisions to the Loan Agreement as more fully set forth herein. D. Bank has agreed to so amend certain provisions of the Loan Agreement, but only to the extent, in accordance with the terms, subject to the conditions and in reliance upon the representations and warranties set forth below. Agreement Now, Therefore, in consideration of the foregoing recitals and other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, and intending to be legally bound, the parties hereto agree as follows: 1. Definitions.Capitalized terms used but not defined in this Amendment shall have the meanings given to them in the Loan Agreement. 2. Amendments to Loan Agreement. 2.1Section 2.8 (Renewal Fee).Section 2.8 is amended by deleting subsection (b) thereof in its entirety and replacing it with a new subsection (b) to read as follows: (b) Renewal Fee. (i) A fully earned, non-refundable renewal fee of $50,000, payable on the earlier of the termination of the Commitment or December 23, 2007 and (ii) a further renewal fee of $25,000, payable on December 23, 2008 unless the Borrower terminates the Revolving Line of Credit and repays all Obligations in full in cash on or before December 23, 2008. 2.2Section 2.8 (Termination Fee).Section 2.8 is further amended by deleting subsection (d) thereof in its entirety and replacing it with a new subsection (d) to read as follows: In the event Borrower prepays the Advances and terminates the Revolving Line of Credit, a termination fee equal to the Minimum Monthly Interest that would have been payable for each month (pro rated for any partial month) between the date of such termination and (i) December 23, 2008, if such termination and prepayment occurs on or before December 23, 2008 or (ii) the Revolving Line Maturity Date, if such termination and prepayment occurs after December 23, 2008; provided, however, that no such termination fee shall be payable if the credit facility hereunder is replaced with a new facility from Silicon Valley Bank. -5- 2.3Section 6.8 (Deposit Accounts).Section 6.8 is amended by deleting it in its entirety and replacing it with a new Section 6.8 to read as follows: 6.8 Operating Accounts.
